DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendments of 18 Jan 2021 have been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig.s 1-3 #200 is undefined.
Cross-sectional figures are missing hatching to identify components cut by the cutting plane to which creates the cross-section view. This is needed to identify voids from components.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 2 line 1 recites “inventio”. The examiner is taking the understanding that ‘invention’ is intended. Appropriate correction is required. The applicant is invited to scan through entire specification, as submitted, for spelling errors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 20110232899) in view of Fripp et al. (US 20190144733).
Regarding claim 1, Porter discloses comprising: 
a mandrel (#54 and #90); 
a retaining sleeve (#52); 
5an upper cone (#66 - upper); 
a lower cone (#66 – lower); 
an upper slip (#62 – upper); 
a lower slip (#62 – lower); 
a packing element (#72); 
10a keeper ring (#58 as explained ¶0010:1-3); 

the mandrel [#54 and 90], wherein the mandrel is dissolvable through application of a solvent in order to form a flow-through bore axially traversing through the retaining sleeve; 
15the mandrel comprising a proximal end (#36 – upper), a distal end (#38), a bore (#48), and a partition (Fig 3 #110 or Fig 5 #112 and 130 interpreted as a blockage to the bore); 
the mandrel axially traversing (Fig 3) between the proximal end [#36] and the distal end [#38]; 
the bore [#48] axially traversing (Fig 3) through the mandrel (#54 and 90); 
20the packing element [#72], the upper cone [#66 upper], the lower cone [#66 lower], the upper slip [#62 – upper], and the lower slip [#62 – lower] being concentrically positioned (Fig 3) around the retaining sleeve [#52]; 
the upper cone [#66 – upper] being positioned axially adjacent (Fig 3) to the packing element [#72]; 
the lower cone [#66 – lower] being positioned axially adjacent (Fig 3) to the packing element [#72] opposite the upper cone [#66 – upper]; 
25the upper slip [#62 – upper] being positioned axially adjacent (Fig 3) to the upper cone [#66 – upper] opposite the packing element [#72]; 
the lower slip [#62] being positioned axially adjacent (Fig 3) to the lower cone [#66 – lower] opposite the packing element [#72]; and 

Porter does not disclose wherein the mandrel is constructed of a dissolvable material.
Fripp teaches “after the desired downhole operation is complete, the seal formed by the wellbore isolation device must be broken and the tool itself removed from the wellbore. Removing the wellbore isolation device may allow hydrocarbon production operations to commence without being hindered by the presence of the downhole tool [isolation tool remnants]. Removing wellbore isolation devices, however, is traditionally accomplished by a complex retrieval operation that involves milling or drilling out a portion of the wellbore isolation device, and subsequently mechanically retrieving its remaining portions” – (¶0004). Therefore Fripp teaches a degradable frac plug comprising wherein the mandrel is degradable (¶0015).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Fripp, to substitute the method of removal of the isolation device by comprising a degradable mandrel, as taught by Fripp for one of a finite many solutions to predictably remove the isolation device after completion of the frac operation. 
Regarding claim(s) 2 - 6, Fripp of the combination discloses comprising the mandrel being constructed of an aluminum alloy (¶0047); an acid-dissolvable material (¶0015); a magnesium alloy (¶0047); being constructed of a brine-dissolvable material (¶0040); comprising the retaining sleeve (¶0009 – “outer and inner mandrel may comprise molded phenolic or a composite material”), the upper cone (¶0011), the lower 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to select an appropriate material for the task at hand, since the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 7, Porter of the combination discloses comprising 
25the mandrel [#54 and 90] further comprising a main section (Fig 3 #44), a shearing section (#98 shearable threads), and a shearing interface (#90 - sleeve); 
the shearing interface [#90] being positioned axially adjacent (Fig 3) to the partition [Fig 3 #110] opposite the bore [#48]; 
the shearing section [#98] being terminally connected (Fig 3) axially adjacent to the 30main section [#44] through the shearing interface [#90]; and 
14the shearing section [#98] being configured to engage with a setting tool (#100 – setting mandrel) axially opposite (Fig 3) the main section along the shearing section.
Porter specifically discloses “when tool #25 is moved to the set position, threads #98 on sleeve #90 are designed to shear, so that setting mandrel #100 will be released 
Regarding claim 8, Porter discloses 5comprising the bore [Fig 3 #48] traversing through the main section [#44] from the partition [#110] through the distal end [#38].  
Regarding claim 10, Porter of the combination discloses comprising: 
an upper backup (Fig 3 #74 upper shoe); 
a lower backup (Fig 3 #74 lower shoe); 
25the upper backup and the lower backup being concentrically positioned (Fig 3) around the retaining sleeve [#52]; 
the upper backup [#74] being positioned axially between the upper cone [#66 upper] and the packing element [#72]; and 
the lower backup [#74] being positioned axially between the lower cone [#66 lower] and the 30packing element [#72].  
Regarding claim 11, Porter of the combination discloses comprising: 
a bottom sub (Fig 3 #80); 
the bottom sub [#80] being concentrically connected (Fig 3) around the distal end (#38) of the 5mandrel [#54 and 90]; and 
the bottom sub [#80] being positioned axially adjacent (Fig 3) to the lower slip [#62] opposite the lower cone [#66].  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Porter and Fripp as applied to claim 11 above, and further in view of Brisco et al. (US 20070029095).
claim 12, the combination discloses the apparatus of claim 11, further disclosing the bottom sub being attached around the distal end of the mandrel through a  thread connection (Porter ¶0012 – “lower end section #80 is connected to mandrel #34 and for example may be connected by threading”); however does not disclose, suggest or teach 10comprising a ‘left-handed threaded connection’.
Brisco teaches that using left-handed connections prevents loosening the threaded tubular connections as the drill string is rotated in a clockwise direction (¶0036).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Brisco, to modify the threaded direction of the lowermost threaded component on the drillstring (i.e. left-hand threading) for the purpose to avoid the threaded connection becoming loose due to the rotation of the drillstring as it is lowered downhole. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record comprises Porter, Fripp and Brisco; and although Porter of the combination discloses
a first shear pin (Fig 3 #60); 
a second shear pin (Fig 3 #68 upper); 

the first shear pin [Fig 3 #60] traversing through the keeper ring [#58]; 
the second shear pin [Fig 3 #68 upper] traversing through the upper cone [#66 upper] and the retaining sleeve [#52]; and 
the third shear pin [Fig 3 #68 lower] traversing through the lower cone [#66 lower] and the retaining sleeve [#52]; however the combination does not disclose wherein the first shear pin traverses the keeper ring into the shearing section of the mandrel adjacent to the shearing interface, and wherein the second/third shear pin transverses through the upper/lower cone and the retaining sleeve into the main section of the mandrel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        17 Nov 2021